Mr. Justice Shepard delivered the opinion of the Court. The merits of this appeal are presented to us upon an abstract, the whole of which, omitting the title to the cause and the name of appellants’ attorney, is as follows; " Abstract of Record, Page of Eecord. 1 Placita, 2 Bond. 3-6 Petition for certiorari. 8-13 Transcript of justice. 14 Order of court quashing writ of certiorari on motion' of plaintiff. 15 Stipulation. 17 Bill of exceptions. 19 Appeal bond to Appellate Court. 21 Certificate of clerk. 23 Assignment of errors. 1st. The court erred in quashing the writ. 2d. The court erred in finding in favor of plaintiff on motion to quash. 3d. The court erred in not finding in favor of defendants. 4th. The court erred in sustaining the motion to quash. 5th. The court erred in not overruling motion quashed.” The practice is thoroughly settled that no cause can be reversed upon such an abstract. It is not a compliance with the rules of the court, and utterly fails to intelligibly present any portion of the record upon which error is claimed. An abstract must, as against the appellant, be sufficiently full to present all errors upon which he relies. Everything on which error is assigned must appear in the abstract. For the authorities, we refer to Johnson v. Bantock, 38 Ill. 111; C., P. & St. L. Ry. Co. v. Wolf, 137 Ill. 360; Strohm v. People, 160 Ill. 582; City Electric Co. v. Jones, 161 Ill. 47; Poppers v. Perkins, 61 Ill. App. 250; South Side R. T. R. R. Co. v. Lackman, 62 Ill. App. 437; Farson v. Hutchins, 62 Ill. App. 439, and Schmidt v. Devine, 63 Ill. App. 289. In his brief the appellant argues : “The petition contains all the requirements of the statute. * * * “ The matters set out in the petition in this cause amount to a valid, legal and binding obligation entered into by the parties litigant based upon a sufficient consideration.” And yet, as we have seen, he does not furnish in his abstract a word of the petition, nor does he do so in Ms brief. This illustrates more fully than any argument could do, the defectiveness of the abstract. For want of a sufficient abstract, the judgment of the Circuit Court is affirmed.